                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN
_______________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                             Case No. 18-CR-144(PP)

ALBERT GOLANT,

                    Defendant.



                                  MOTION TO SEAL

      Federal Defender Services of Wisconsin, as counsel-of-record for the defendant in

the above-captioned case, moves for an order sealing, defendant’s sentencing

memorandum. The ground for this motion is that counsel believes it contains sensitive

information. Based on the foregoing, this Court is respectfully asked to enter an order

sealing defendant’s sentencing memorandum.

      Dated at Milwaukee, Wisconsin this 30th day of July, 2019.

                                               Respectfully submitted,

                                               /s/ Joshua D. Uller
                                               Joshua D. Uller, Bar No. 1055173
                                               FEDERAL DEFENDER SERVICES
                                                       OF WISCONSIN, INC.
                                               517 E. Wisconsin Avenue, Room 182
                                               Milwaukee, Wisconsin 53202
                                               Telephone: 414-221-9900
                                               Fax: 414-221-9901
                                               E-mail: joshua_uller@fd.org

                                               Counsel for Albert Golant



                                                                   Federal Defender Services
                                                                           of Wisconsin, Inc.




         Case 2:18-cr-00144-PP Filed 07/30/19 Page 1 of 1 Document 33
